DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 01/13/2022.
Claims 1-6 and 8-20 are currently pending in this application.  Claim 7 has been cancelled.  Claims 15-20 have been withdrawn.
No new IDS has been filed for this application.  

Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. Applicants argue that Lang does not teach the claim limitations as Lang’s wireless devices do not connect to the management system or the server.  Applicants argue that Lang’s wireless devices connects to an interface and access point, and connects an interface device to an access point to a facility management system which may include a server, but does not connect the wireless devices to the server.  This is not persuasive.  As seen clearly in the prior rejection and in paragraph 58, the facility management system, which includes a server, can be configured to manage information and also lock devices.  As seen in paragraph 18, the facility managmenet system/server may lock and communicate to the locking device by way of wireless devices: “It is further contemplated that the method can include opening a connection between a wireless device and the locking device; opening a connection between the wireless device and a facility management system; and performing data excahnges between the facility management system and locking device by way of the wireless device.”  Thus, this requires the facility management system/server to connect to the wireless devices, which are used to . 


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lang et al. US Patent Application Publication 2017/0127222 (hereinafter Lang).


 
	As per claim 6, Lang teaches wherein the plurality of mobile devices are smartphones (Lang paragraph 16).
	

	As per claim 9, Lang teaches wherein each one of the plurality of lock assemblies includes a computing processor configured to execute an authentication module for authenticating the lock-state command (Langparagraph 19)
	As per claim 10, Lang teaches wherein each one of the plurality of lock assemblies includes a wireless transceiver for retransmitting the lock-status command to other lock assemblies of the plurality of lock assemblies (Lang paragraph 13-14 with wireless interface to transmit beacons; see paragraph 32 with mesh network).
	As per claim 11, Lang teaches wherein the lock-state command is sent via short range communications (Lang paragraph 50).
	As per claim 13, Lang teaches a plurality of doors constructed and arranged to move between an open position and a closed position , and with each one of the plurality of lock assemblies being coupled to a respective one of the plurality of doors, and wherein the advertisement includes data on the open and closed positions (Lang paragraph 15 with status of open/closed door status).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied above, in view of Ku US Patent Application Publication 2016/0042581 (hereinafter Ku).
	As per claim 2, Lang teaches the satatus of a lock of lock/unlock status (paragraph 15).  Although this is a deadbolt, it would have been obvious, if not inherent, that a deadbolt may be considered a latch.  However, for a further teaching of the status of a latch, see Ku (paragraph 61 with lock/unlock status; see paragraph 3-4 with the lock being a latch)
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lang with Ku.  One of ordinary skill in the art would have been motivated to perform sucy an addition to provide more convenience by providing a smart lock for remote controlling locking and unlocking.
	As per claim 3, Lang teaches wherein each one of the plurality of lock assemblies include a deadbolt and the data on the lock-state includes thrown and unthrown states of the deadbolt (paragraph 43-45 with deadbolts and indicating dead bolt locked or unlocked status).  
	Claim 12 is rejected using the same basis of arguments used to reject claims 2 and 3 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied above, in view of Nickles et al. US patent Application Publication 2014/0266721 (Nickles)
 
	As per claim 4, Lang teaches wherein lock commands may be sent (throughout Lang wherein the server may send lock or unlock commands to the locks).  However, Lang does not explicitly teach wherein the lock-state control system is a lockdown control system, the lock-state event is a lockdown event, the wireless lock-state directive is a wireless lockdown directive, and the wireless lock-state command is a wireless lockdown command.  However, utilizing the system for a “lockdown” event would have been obvious.  Lang teaches throughout the reference that a lock command may be sent.  It would have been obvious to one of ordinary skill in the art to use this for a “lockdown” event.  Howeer, for a further teaching to show obviousness, see Nickles (paragraph 27 with system sending a lockdown command; commands are sent to lock associated doors etc).
	At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Lang with Nickles.  One of ordinary skill in the art would have been motivated to perform such an addition to provide security when there are potential threats to a facility (paragraph 13 of Nickles).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Lang combination as applied above, and further in view of Nguyen et al. US Patent Application Publication 2018/0103189 (Nguyen).
	As per claim 5, Lang as modified teaches wherein the data on a lock state includes locked and unlocked states, and the wireless lock command is sent to lock assemblines in the unlocked state (Lang paragraph 45, 58).  However, Lang does not explicitly each wherein a lock command is sent to lock assemblies in the unlocked state, and not to lock assemblies in the locked state.  However, this would have been obvious to one of ordinary skill in the art.  Sending information/commands only to relevant endpoints is well known in the art and would have been obvious to one of ordinary skill in the art as it saves bandwidth (less messages are sent, which reduces load.)  However, for an example of sending information only to relevant devices, or a subset of devices, see Nguyen (paragraph 38, wherein information is broadcasted only to selected devices or to devices based on the properties of the endpoint device). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the Lang combination.  One of ordinary skill in the art would have been motivated to perform such an addition to allow more user control and to save bandwidth.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied above, in view of Shen et al. US Patent Application Publication 2016/0093130 (Shen).
As per claim 14, Lang does not explicitly teach wherein the server is cloud based.  However, utilizing a cloud based server for controlling locks is notoriously well known in the art.  For example, see Shen (abstract, title).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shen with Lang. One of ordinary skill in the art would have been motivated to perform such an addition to increase safety in door access control systems (paragraphs 4-5 of Shen).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495